

	

		II

		109th CONGRESS

		1st Session

		S. 1397

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 14, 2005

			Mr. Lieberman (for

			 himself, Mrs. Clinton,

			 Mr. Nelson of Florida,

			 Mr. Reed, and Mr. Salazar) introduced the following bill; which

			 was read twice and referred to the Committee on Armed

			 Services

		

		A BILL

		To amend title 10, United States Code, to

		  provide for an increase in the minimum end-strength level for active duty

		  personnel for the United States Army, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 United States Army Relief Act of

			 2005.

		2.FindingsCongress makes the following

			 findings:

			(1)The 2004 National Military Strategy of the

			 United States assigns the Army the task of operating with the other Armed

			 Forces to provide for homeland defense, deter aggression forward from and in

			 four different regions around the world, conduct military operations in two

			 overlapping but geographically disparate major campaigns, and win decisively in

			 one of those campaigns before shifting focus to the next one.

			(2)The Chairman of the Joint Chiefs of Staff,

			 General Richard Myers, has directed that the Army must be able to win

			 decisively in one theater, even when it is committed to a number of

			 other contingencies.

			(3)While Congress lauds the current efforts by

			 the Administration to reduce demands upon ground forces by continuing to pursue

			 the transformation of the United States military as a whole, the recent

			 experiences of the Army in Iraq serve to underscore the fact that there is, as

			 of yet, no substitute for having sufficient troops to conduct

			 personnel-intensive post-conflict missions.

			(4)The current force requirements posed by the

			 ongoing operations in Iraq, Afghanistan, and elsewhere as part of the Global

			 War on Terror are unsustainable for the long term and undermine the ability of

			 the United States military to successfully execute the National Military

			 Strategy.

			(5)Although the burden may be a heavy one, we

			 as a nation and as a people must not, will not, shy away from our engagement in

			 world affairs to defend our interests and to defend those who are themselves

			 defenseless.

			(6)Our engagement in Afghanistan, Iraq, and

			 the greater Middle East is, as Secretary of State Condoleezza Rice stated, a

			 generational one.

			(7)Although our commitments in this region—and

			 around the world—are vital, the Army has been overused according

			 to the Chief of the United States Army Reserve.

			(8)The Army currently has approximately

			 499,000 active duty troops, and these are backed up by nearly 700,000 members

			 of the Army National Guard and the Army Reserve.

			(9)This number is a third less than the force

			 level on hand when the first Persian Gulf War was fought in 1991.

			(10)Approximately 150,000 of these troops are

			 in Iraq. Nearly 10,000 troops are in Afghanistan. 1,700 serve in Kosovo. 37,000

			 serve on the Korean peninsula.

			(11)As of 2005 the relationship between the

			 total number of troops and the number of operationally deployed troops has

			 resulted, as the commanding general of the 18th Corps of the Army at Fort Bragg

			 remarked in 2004, in an active-duty force that is stretched

			 extraordinarily thin.

			(12)A former Army Deputy Chief of Staff has

			 stated that in light of the growing operational demands upon it in the

			 strategic environment after September 11, 2001, that the Army is too

			 small to do its current missions.

			(13)That former Army Deputy Chief of Staff

			 further stated that the current size of the Army, coupled with the current

			 demands upon it, has resulted in a loss of the resiliency to provide

			 either strategic balance—what you need if some other thing flares up—or to be

			 able to give a respite as the troops rotate back from overseas areas where

			 they’ve been in combat.

			(14)In its attempts to fulfill its missions

			 with too few troops, the Army has risked damaging the force

			 significantly or even breaking it in the next five years,

			 according to a division commander during Operation Desert Storm.

			(15)In a December 2004 letter to the Chief of

			 Staff, United States Army, the Chief of the United States Army Reserve wrote

			 that the current demands of operations in the Middle East were

			 spreading the Reserve force too thin and that his command

			 was in grave danger of being unable to meet other missions

			 abroad or domestically, and that the Army Reserve was rapidly

			 degenerating into a broken force.

			(16)The letter referred to in paragraph (15)

			 was intended, the Chief of the United States Army Reserve wrote, not to

			 sound alarmist … [but] … to send a clear, distinctive, signal of deepening

			 concern to his superiors.

			(17)In addition to hampering the ability of the

			 Army to successfully complete the missions assigned to it, this

			 overuse has significant consequences for domestic homeland

			 security operations.

			(18)A disproportionate number of Federal,

			 State, and local first responders are also members of the National Guard or

			 Reserve.

			(19)At a time of strain for large

			 municipalities struggling to secure their infrastructure against the threat of

			 terrorism, the drain on available personnel as well as budgets is

			 unacceptable.

			(20)An increase of the end-strength of the Army

			 is in the best interests of the people of the United States and their interests

			 abroad, and is consistent with the duties and obligations of Congress as set

			 forth in the Constitution.

			(21)An increase of 100,000 troops over the

			 permanently authorized level for the Army for fiscal year 2004 of 482,000

			 troops will provide a long-term, lasting solution to the current operational

			 constraints and future mission requirements of the Army.

			(22)Progress was made toward that solution when

			 Congress authorized an increase of 20,000 troops in the end-strength of the

			 Army for fiscal year 2005 in the Ronald W. Reagan National Defense

			 Authorization Act for Fiscal Year 2005 (Public Law 108–375).

			(23)An increase in the permanent authorized

			 end-strength for the Army of 80,000 troops is required to meet the

			 100,000-troop increase level that will provide a lasting, long-term solution to

			 personnel problems currently being experienced by the Army.

			(24)This number will equip the Army with

			 sufficient personnel so that it may not only engage in a stabilization

			 operation like Iraq, but so that it may do so while maintaining optimal troop

			 rotation schedules.

			(25)This conclusion is supported by the

			 November 2003 testimony of the Director of the Congressional Budget Office,

			 Douglas Holtz-Eakin, before the Committee on Armed Services of the House of

			 Representatives.

			3.Increase in

			 end-strength for the armySection 691 of title 10, United States Code,

			 is amended by adding at the end the following new subsection:

			

				(e)Notwithstanding subsection (b)(1), the

				authorization for the number of members of the Army at the end of each fiscal

				year as follows shall be not less than the number specified for such fiscal

				year:

					(1)Fiscal year 2006, 522,400.

					(2)Fiscal year 2007, 542,400.

					(3)Fiscal year 2008, 562,400.

					(4)Fiscal year 2009, 582,400.

					(5)Any fiscal year after fiscal year 2009,

				582,400.

					.

		

